DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orberg (US-3,924,365) in view of Zhou et al. (US-9,169,665 B1).
Claim 1: Orberg discloses an automotive tent for fastening to a vehicle (as partially seen in FIG. 1; abstract, claims), the tent including: a base (12) for fastening to the vehicle (via 72); and a retractable cover (14) for retracting during transport (FIGS. 1 and 4), and expandable from the base to define a sleeping space in an expanded configuration of the retractable cover (FIGS. 1 and 3), wherein the retractable cover comprises a frame (38, 81) including an extrusion (81) defining a recess (112), said recess adapted to at least partially receive a portion of at least one flaccid sheet (58) of the retractable cover (as seen in FIG. 5); and at least one cover support (52) extending from the base to the retractable cover and configured to support the retractable cover when the retractable cover is expanded from the base (as seen in the figures). 
Orberg lacks at least one pivotable rib.  Zhou et al. teaches an automotive tent comprising a base (1) fastened to a vehicle; at least one cover support (comprised of 22 and 23) extending from the base to the retractable cover and configured to support at least one flaccid sheet (not shown) when the frame is expanded from the base; and at least one pivotable rib (25) for supporting said at least one flaccid sheet, wherein the rib is biased outwardly by said at least one cover support (via 6) to keep the at least one flaccid sheet taut when erect (col. 3, lines 30-36).  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Orberg to include a rib and cover supports, such as that taught by Zhou et al., in order to increase the interior space of the automotive tent when in the expanded configuration without adding much bulk to the automotive tent so that it can still fold flat.
 	Claim 2: Orberg discloses the retractable cover as being collapsible and readily erected by expanding the retractable cover from the base to define the sleeping space which is wedge-shaped (as seen in FIG. 3).
Claim 3: Orberg discloses the retractable cover as folding flat with the base (as seen in FIGS. 1 and 4).
Claim 4: Orberg discloses the retractable cover as including a rigid panel (34) pivotally mounted to the base (via hinge 18), and which forms a lid of the retractable cover (as seen in FIGS. 2-4, 38 forms the topmost portion of 14, which has a depending perimeter wall comprised of sides 40, 42, 44 and 46, when the cover is closed, and therefore can be considered a lid).
Claim 5: Orberg discloses the at least one flaccid sheet is advantageously stowed beneath the lid (when the automotive tent is closed; FIG. 4).
Claim 6: Orberg discloses the at least one flaccid sheet as extending upwardly from the base to the panel (as seen in FIG. 3).
Claim 8: Orberg discloses the tent as further including at least one rib (52) for supporting the at least one flaccid sheet (rib support cover 14, which supports the flaccid cover 58 when in the expanded configuration).
Claim 11: Orberg discloses the base as including a rigid panel (26) for supporting at least one sleeping person (in the embodiment shown in FIG. 3, “shells” 12 and 14 must inherently be rigid or else the device would not be able to support a person over the roof rack/connection to the vehicle roof comfortably), the base being fitted directly to the vehicle without existing roof racks or fastened to roof racks (71) of the vehicle (FIG. 1).
Claim 21: Orberg discloses the base as comprising a frame (26, 80) including an extrusion (80) defining a recess (94), said recess adapted to at least partially receive a portion of the at least one flaccid sheet of the retractable cover (as seen in FIG. 5).
Claim 22: Orberg discloses the portion of the at least one flaccid sheet as being slidably receivable within the recess of the frame extrusion (member 114 could slide within recess 112).
Claim 23: Orberg discloses the portion of the at least one flaccid sheet as comprising a keder (114).
Claim 24: Zhou et al. teaches the at least one cover support as comprising two cover supports (as seen in the figures), each cover support comprising first (22) and second (23) 4rods interconnected by a pivot such that the first and second rods are pivotable relative to one another (as evidenced by the figures).
Claim 25: Zhou et al. teaches the at least one pivotable rib as being generally U-shaped (FIG. 6) and is pivotally connected at opposite ends thereof to the respective pivots of the two cover supports (FIG. 7).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orberg (US-3,924,365) in view of Zhou et al. (US-9,169,665 B1) as applied to claim 5 above, and further in view of Takahashi et al. (US- 2012/0110721 A1).
Orberg is discussed above and teaches the at least one flaccid sheet as defining an end wall (64) from which two opposing side walls (60, 62) extend, but is silent on the type of material used to make the sheet. Takahashi et al. discloses a fire retardant, waterproof sheet that has a honeycomb weave (paragraph 43).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Orberg to include a sheet having a honeycomb weave, as taught by Takahasi et al., in order to provide a lightweight waterproof, fire retardant material that would protect the users of the automotive tent.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orberg (US-3,924,365) in view of Zhou et al. (US-9,169,665 B1) as applied to claims 8 and 1 above, and further in view of Jin et al. (US-2020/0180498 A1).
Orberg is discussed above but lacks a basing means.  Jin et al. teaches an automotive tent (10) comprising a base (1) fastened to a vehicle (via 4); a retractable cover (21) expandable from the base to define a sleeping space; and a biasing means (3) for biasing the retractable cover away from the base.  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Orberg to include a biasing means, such as that taught by Jin et al., to assist in raising the retractable cover from the base thus lessening the physical exertion needed by the user.

Claims 12, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orberg (US-3,924,365) in view of Zhou et al. (US-9,169,665 B1) as applied to claim 1 above, and further in view of Lu (CN-208010030 U).
Claim 12: Orberg discloses the retractable base and cover as both including rigid panels (26 and 38, respectively) and frame extrusions (80 and 81, respectively), but lacks corner fasteners for fastening adjacent frame extrusions together.  Lu teaches an automotive tent for fastening to a vehicle (as seen in FIG. 4), the tent including: a base (1) for fastening to the vehicle; and a retractable cover (2) for retracting during transport (FIGS. 5-7), and expanding from the base to define a sleeping space (FIG. 4), wherein the base and cover both including rigid panels (1 and 2, respectively), each rigid panel including frame extrusions (12/13 and 22/23, respectively) and corner fasteners (14 and 24, respectively) for fastening adjacent frame extrusions together.  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Orberg to include corner fasteners, such as those taught by Lu, as an alternative to having one continuous extrusion that would yield predictable results.
Claim 14: Orberg lacks a ladder. Lu teaches an automotive tent for fastening to a vehicle (as seen in FIG. 4), the tent including: a base (1) for fastening to the vehicle; and a retractable cover (2) for retracting during transport (FIGS. 5-7), and expanding from the base to define a sleeping space (FIG. 4); and a ladder (7) for gaining access to the tent, the ladder being extendable and able to hook into the base (as seen in FIG. 3).  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Orberg to include a ladder, such as that taught by Lu, so the user has a means to climb into the expanded automotive tent when it is located on the roof of the vehicle.
Claim 17: Orberg lacks a roof-rack assembly.  Lu teaches an automotive tent for fastening to a vehicle (as seen in FIG. 4), the tent including: a base (1) for fastening to the vehicle; and a roof-rack assembly (8) for fitting to the cover (as seen in FIGS. 5 and 6).  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Orberg to include a roof-rack assembly, such as that taught by Lu, so that the user could tie additional objects down to the retractable cover when it is folded flat against the base for storage/transport of said additional objects.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orberg (US-3,924,365) in view of Zhou et al. (US-9,169,665 B1) as applied to claim 1 above, and further in view of Mathiasen (US-2018/0370415 A1).
Orberg is discussed above but lacks LED lighting.  Mathiasen teaches an awning for mounting to a vehicle, wherein the cover (100) includes LED lighting (on LED crossbar; paragraphs 44, 76, 86) mounted on an accessory mount (LED crossbar).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Orberg to include LED lighting, as suggested by Mathiasen, in order to provide lighting to the users of the automotive tent, but could also be used as an extra brake light when in transit.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orberg (US-3,924,365) in view of Zhou et al. (US-9,169,665 B1) as applied to claim 1 above, and further in view of Currid (US-9,995,055 B1).
Orberg is discussed above but lacks a detachable awning.  Currid discloses an automotive tent for fastening to a vehicle (as seen in FIG. 7), the tent including: a base (108b) for fastening to the vehicle (via 110/130); a retractable cover (108a) for retracting during transport (FIG. 2B), and expandable from the base to define a sleeping space in an expanded configuration of the retractable cover (FIGS. 2A and 7), wherein the retractable cover comprises a frame (206a) including an extrusion defining a recess (col. 4, lines 19-27), said recess adapted to at least partially receive a portion (308) of at least one flaccid sheet (104, 106) the retractable cover; and a detachable awning (702) for extending from the retractable cover adjacent the vehicle (as seen in FIG. 7).  It would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Orberg to include a detachable awning, such as that taught by Currid, so that the user could have a sheltered area on the ground level as well near the vehicle in the case of inclement weather.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orberg (US-3,924,365) in view of Zhou et al. (US-9,169,665 B1) as applied to claim 1 above, and further in view of Barr et al. (DE-2,751,561 A1).
Orberg teaches a mattress (74), but does not teach the mattress stopping short of a length of the base.  Barr et al. teaches an automotive tent for fastening to a vehicle (as seen in FIG. 13), the tent including: a base (22) for fastening to the vehicle (via 90/92); a retractable cover (24) for retracting during transport (FIGS. 5 and 7), and expanding from the base to define a sleeping space (FIGS. 1 and 13); and a mattress (86), stopping short of the length of the base (as seen in FIG. 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Orberg to include a mattress that stops short of the the length of the base, as taught by Barr et al., so that there is an area of the base that the user can step on with their shoes without dirtying the mattress and a place to store their belongings so that are not on the mattress/bed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 in regards to the 102 rejections and the Orberg and Jin combination have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments regarding the combination of Orberg and Zhou et al. filed 4/26/2022 have been fully considered but they are not persuasive.  Applicant argues that neither of Zhou’s supporting poles 22 nor 23 correspond to cover supports as defined in amended claim 1 since Zhou does not teach a retractable cover.  However, Orberg already teaches a retractable cover and a cover support (52) extending between the base and the retractable cover so Zhou does not need to necessarily teach a retractable cover.  However, the automobile tent of Zhou is still similar enough in structure and function to be analogous to Orberg and the present invention.  Even if Zhou does not teach a retractable cover, members 22 and 23 combined extend between the base and another portion of the frame (the tops of members 21) to support the overall tent in the erected position.  As such, the Examiner maintains that the combination of Orberg and Zhou is obvious and would produce the device as claimed in amended claim 1.   
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636